Citation Nr: 0015125	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-16 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a sinus 
disorder.

3.  Entitlement to service connection for a sinus disorder.  

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
migraine headaches.

5.  Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1990 to December 
1991. 

The appeal arises from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, in pertinent part finding that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claims of entitlement to service connection for 
a low back disorder, a sinus disorder, and migraine 
headaches.  

In the course of the veteran's appeal, she testified before a 
hearing officer at the RO in January 1999.  A transcript of 
that hearing has been associated with the claims folder.  




FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in October 1992 is new and probative of the question of 
entitlement to service connection for a low back disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

2.  A low back disorder developed in service.  

3.  Evidence received since the last final decision by the RO 
in October 1992 is new and probative of the question of 
entitlement to service connection for a sinus disorder, and 
that evidence is so significant that it must be considered to 
fairly decide the merits of that claim. 

4.  The veteran's claim for service connection for a sinus 
disorder is not plausible.

5.  Evidence received since the last final decision by the RO 
in October 1992 is new and probative of the question of 
entitlement to service connection for migraine headaches, and 
that evidence is so significant that it must be considered to 
fairly decide the merits of that claim.

6.  The veteran's claim for service connection for migraine 
headaches is not plausible. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for a low 
back disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).

3.  New and material evidence has been received since the 
RO's last final decision denying service connection for a 
sinus disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a sinus disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  New and material evidence has been received since the 
RO's last final decision denying service connection for 
migraine headaches; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  The veteran has not submitted a well-grounded claim for 
service connection for migraine headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

In the veteran's report of medical history upon service 
enlistment in November 1989, she informed that she had 
headaches that were relieved with aspirin.  

The veteran was evaluated in service in September 1991 by a 
Medical Evaluation Board for bilateral patellofemoral 
syndrome.  A Physical Evaluation Board was recommended on the 
basis of her bilateral patellofemoral syndrome.

In service in October 1991, a Physical Evaluation Board (PEB) 
found that the veteran was unfit for duty based on diagnosed 
bilateral patellofemoral syndrome.  Separation from service 
on that basis was the disposition of the PEB.

Service medical records are negative for complaints, 
findings, diagnoses, or treatment of a low back disorder, a 
sinus disorder, and migraine headaches.  

January 1992 VA X-rays of the lumbosacral spine showed no 
significant pathology.  

January 1992 VA X-rays of the paranasal sinuses showed no 
significant pathology.  

At a February 1992 VA general examination including of the 
veteran's back, the veteran reported pain in the right lower 
quadrant of the back.  Upon examination, there was marked 
tenderness in the area of the L5-S1 right paravertebral 
muscle, though there was no spasm.  There was tenderness 
along the course of the sciatic nerve posteriorly in both 
thighs.  The examiner diagnosed low back strain with mild 
sciatic neuropathy. 

Also at the February 1992 VA general examination, including 
for sinusitis, the veteran complained of sinusitis and 
chronic rhinitis.  She reported pain in the left frontal 
sinus, and frequent episodes of nasal congestion with weather 
change, treated with sprays and medication when in service.  
Upon examination, there was some tenderness of the left 
frontal sinus.  There was congestion and complete obstruction 
of the right nasal passage with erythema and edema.  There 
was also significant erythema of the posterior pharynx.  The 
examiner diagnosed left frontal sinusitis and allergic 
chronic rhinitis.  

Also at the February 1992 VA general examination, including 
for headaches, the veteran reported daily headaches which she 
believed were related to her nearsightedness.  She reported 
that she was scheduled to get eye glasses prior to service 
separation, but glasses were never obtained.  The examiner 
diagnosed eye strain headaches.  

At a VA outpatient treatment in March 1993, the veteran 
complained of head and chest congestion for one week, with 
productive, yellow/brownish sputum, bilateral earaches, and a 
103 degree fever all night.  The examiner assessed bilateral 
otitis media and sinusitis.  

In August 1993 the veteran received VA outpatient treatment 
for complaints of congestion, headaches, nausea, and 
productive cough.  The examiner assessed upper respiratory 
infection/bronchitis. 

At a November 1993 VA outpatient treatment, the veteran 
complained of congestion, headache, sore throat, dizziness, 
and malaise over a period of 10 days.  The examiner assessed 
asthmatic bronchitis, rule out pneumonia.  The veteran was 
noted to be a smoker.  Prescriptions included Erythromycin, 
Proventil, Robitussin with Codeine, stop smoking, rest, 
fluid, and Tylenol.  

At a March 1994 VA outpatient treatment, the veteran 
complained of sinus problems.  Severe rhinitis was assessed, 
and Erythromycin was prescribed. 

At a May 1995 VA outpatient treatment while the veteran was 
pregnant, current complaints were of arthritis in the knees 
and back.  Upon examination, deep tendon reflexes were 
symmetrical.  Range of motion of the lumbar spine was normal, 
but there was tenderness over the posterior spinous process 
at L4 and L5 and associated muscles.  The examiner assessed, 
in pertinent part, chronic back pain syndrome. 

VA X-rays of the lumbar spine were obtained in May 1995.  
Vertebral bodies were well maintained and of normal height 
and alignment, intervertebral disc spaces and apophyseal 
joints were preserved, and sacroiliac joints and paraspinal 
soft tissues appeared normal.  The examiner assessed a normal 
lumbar spine.

At a June 1995 VA outpatient treatment, the veteran 
complained that she had continuing back pain with her back 
occasionally going into spasm.  She reported not getting much 
relief with Tylenol or Advil.  Upon examination, the spine 
was normal.  The examiner assessed chronic back pain 
syndrome.  

A Persian Gulf medical profile and questionnaire was 
completed in July 1995.  Definite diagnoses indicated by the 
veteran on the questionnaire included chronic low back pain.  
The veteran complained of increasing headaches, and chronic 
pain in her back and knees.
 
In October 1995 the veteran received VA outpatient treatment 
for complaints of headaches on the top of her head with 
various associated symptoms at the time of her headaches, 
including an aura with tunnel vision and right hand numbness 
both associated with onset of the headaches; and the 
headaches lasting from 30 minutes to several hours.  The 
veteran reported that the headaches had increased in 
frequency, to twice monthly.  The examiner assessed migraine 
headaches versus cluster headaches. 

At an April 1996 VA examination, a history of headaches was 
noted.  Specifically, the veteran reported that she began 
having severe headaches in December 1991 and could not then 
see from the sides of her eyes; a medical evaluation at that 
time was reportedly entirely negative.  In early 1996 she 
reportedly had problems with headaches, numbness, and blurred 
vision, occurring approximately once per month.  She was 
reportedly diagnosed with migraines and prescribed an unknown 
pill, with slight improvement.  The veteran complained that 
she recently began experiencing discomfort and headaches 
again, taking the same pills, this time with Motrin, with 
slight improvement.  She did not seek medical attention for 
these recent episodes.  The examiner diagnosed migraines.

Also at that April 1996 VA examination, the veteran reported 
that she began complaining of about her low back in 1991, 
though she did not remember a specific injury or fall.  She 
complained of current low back pain.  Upon examination, the 
veteran's gait and posture were normal.  The lumbar spine had 
normal curvature with no paraspinal muscle spasm.  Range of 
motion of the lumbar spine was normal.  No neurological 
deficits were found.  The examiner did not diagnose a low 
back disorder.  

Also at that April 1996 VA examination, review of the 
veteran's nose, sinus, mouth, and throat showed no tenderness 
on palpation and percussion over the sinuses.  The veteran 
did not then complain of a sinus disorder, and no diagnosis 
of a sinus disorder was made.  

The veteran had multiple other VA outpatient treatments for 
low back pain in 1996 and 1997.  The pain was most often 
localized to the low back and treated with various 
medications including Naproxen.

The veteran received VA outpatient treatment in April 1997 
for complaints of low back pain and occasional pain in the 
left thigh/gluteal area.  Hyper-mobility was noted at L4-L5 
and L5-S1.  Very weak abdominal and lumbar paraspinous 
muscles were found, at 2+/5 and 3-/5, respectively.  The 
examiner assessed increased intersegmental hyper-mobility of 
the lower lumbar segments and a weak trunk.  

At a December 1997 VA examination, the examiner noted the 
veteran's history of complaints of low back pain since a fall 
in boot camp in 1991.  The veteran complained of worsening of 
her low back pain since service.  Upon examination, the 
veteran's gait and posture were normal.  The lumbar spine had 
a normal curvature without deformity.  Range of motion was 
described as "Flexion up to 80 degrees, extension zero 
degrees, flexion 20 degrees." (sic)  There was no evidence 
of atrophy of lower extremity muscles, and touch, position, 
and vibration sense were normal.  The examiner diagnosed, in 
pertinent part, low back sprain and strain.  

In approximately April 1998 the veteran received outpatient 
treatment for low back pain.  Upon examination, there was 
full range of motion of the spine, but straight leg raising 
was positive at 60 degrees bilaterally.  The veteran was to 
be further examined with X-rays taken for possible arthritis.  

At a January 1999 hearing before a hearing officer at the RO, 
the veteran testified that she served as a member of the U.S. 
Marine Corps in service from March 1990 to December 1991.  
She testified that she served in Saudi Arabia during 
Operation Desert Storm.  She testified that her low back pain 
began when she fell and injured her back during basic 
training, before she ever went to the Persian Gulf.  She 
testified that when she fell in boot camp she injured her 
knees, and went to sick bay for treatment of her knees.  
However, she added that she also mentioned her back at that 
time, though she did not then believe that she actually 
injured her back.  She speculated at the hearing that she may 
have twisted her back when she fell in boot camp.  She 
testified that in sick bay following that injury, she was 
treated with Motrin and ice packs to her knees.  She added 
that she had been placed on light duty for a day or two at 
that time.  She testified that she did not see a physician 
for her back while in service, but explained that the 
medication she had received for her knees also helped her 
back.  She added that the pain in her back which developed in 
service was a dull pain, and after a while she learned to 
live with it.  She testified that while receiving physical 
therapy for her knees in service she also received some form 
of treatment for her back.
 
Also at the hearing, she testified that she began to have 
migraines while stationed in a tent city in Saudi Arabia.  
She explained that there was no time to go to a physician or 
a hospital while stationed there, so she received Motrin from 
a corpsman in the tent city.  She testified that her sinus 
condition began right after her return from Saudi Arabia.  
Symptoms at that time included pressure under her eyes.  She 
testified that she continued to have migraine headaches right 
after separating from service in 1991, and added that she 
would have very bad headaches with half her body going numb.  
She testified that she believed she was treated for sinusitis 
shortly after she separated from service.  She added that she 
still had migraines and sinusitis, for which she took Advil 
and Motrin or whatever she had available.   







2.  Analysis

2.  a.  Whether New and Material Evidence has been Presented
To Reopen the Veteran's Claims

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two- step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).

The veteran was last denied entitlement to service connection 
for a low back disorder, a sinus disorder, and headaches in 
an October 1992 RO decision.  That decision became final as 
to all three claims because the veteran did not timely file a 
notice of disagreement.  

The veteran was later denied service connection for headaches 
as due to undiagnosed illness in RO rating decisions in May 
1996 and November 1996.  However, in the current appeal the 
veteran has not claimed entitlement to service connection for 
headaches on the basis of undiagnosed illness.  

For all three claimed disorders, the evidentiary record at 
the time of the October 1992 RO decision included current 
diagnoses of the disorders, but included no service medical 
records of the disorders and no post-service medical records 
causally linking the current disorders to the veteran's 
period of service.  

The evidence added to the claims folder subsequent to the 
October 1992 decision includes multiple reports of VA 
examinations and VA outpatient treatments for the claimed 
disorders, and hearing testimony by the veteran to the effect 
that the current disorders had their onset in service.  The 
Board finds that the added evidence is new, material, and so 
significant that it must be considered together with all the 
evidence of record in order to fairly decide the merits of 
the claims of entitlement to service connection for a low 
back disorder, a sinus disorder, and migraine headaches.  
Accordingly, the veteran's three appealed claims are 
reopened. 38 C.F.R. § 3.156(a) (1999).  

2.  b.  Entitlement to Service Connection for a Low Back 
Disorder

Initially, the Board finds the veteran's claim of entitlement 
to service connection for a low back disorder well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that her claim 
is plausible.   Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1991).  
Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet.App. 309, 314 (1993).

Service medical records contain no record of complaints, 
findings, diagnoses, or treatment for a low back disorder.  
However, the veteran has testified to suffering from a low 
back disorder in service.  Further, the veteran submitted an 
original claim for service connection at approximately the 
time of her December 1991 separation from service, and in 
that claim she reported suffering from a low back disorder.  
At a VA examination in February 1992, the veteran was 
diagnosed with low back strain and mild sciatic neuropathy on 
the basis of current findings, including L5-S1 paravertebral 
muscle tenderness, and tenderness along the course of the 
sciatic nerves to both posterior thighs.  Subsequent VA 
examinations and treatments from that time until the present 
show persisting low back pain symptomatology, with various 
findings of weakened trunk muscles, hyper-mobility of lumbar 
joints, and tenderness about the lumbar joints and 
paravertebral muscles.  Based on these subjective complaints 
and objective findings of a current low back disorder dating 
from the time of separation from service, the Board finds 
that the evidence favors a grant of service connection for 
that disorder.  38 C.F.R. § 3.303(d).  

2.  c.  Entitlement to Service Connection for a Sinus 
Disorder, 
and Entitlement to Service Connection for Migraine Headaches

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  If the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
in the development of the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Regarding the sinus disorder claim, service medical records 
contain no record of complaints, findings, diagnoses, or 
treatments for a sinus disorder.  However, the veteran has 
testified to suffering from a sinus disorder in service.  
Further, the veteran submitted an original claim for service 
connection at approximately the time of her December 1991 
separation from service, and in that claim she reported 
suffering from a sinus disorder.  While X-rays of the sinuses 
in January 1992 were negative for significant pathology, at a 
VA examination in February 1992 the examiner found objective 
evidence of a sinus disorder and diagnosed left frontal 
sinusitis.  The veteran testified to continued sinus problems 
thereafter, and at a VA outpatient treatment in March 1993, 
based on current findings, sinusitis was again diagnosed.  
However, the claims folder contains no subsequent records of 
treatment for a diagnosed sinus disorder, and upon a VA 
examination in April 1996, the sinuses were found to be 
normal.  In short, while there is evidence of a sinus 
disorder at around the time of service separation, and of a 
sinus disorder a few years thereafter, there is no evidence 
of a current sinus disorder.  Without cognizable evidence (a 
current diagnosis) of a current sinus disorder and cognizable 
(medical) evidence linking such a current sinus disorder to 
the veteran's period of service, the veteran's claim of 
entitlement to service connection for a sinus disorder must 
be denied as not well grounded.  Caluza; Tidwell.
 
Regarding the veteran's claim of entitlement to service 
connection for migraine headaches, the Board notes that the 
service medical records are negative for complaints, 
findings, diagnoses, or treatments for headaches of any kind.  
While the veteran submitted a claim including for entitlement 
to service connection for headaches at around the time of her 
separation from service, she did not then claim migraine 
headaches.  Rather, she then simply claimed "headaches."  
At a VA examination in February 1992 the veteran described 
headaches which she associated with requiring glasses prior 
to separation from service, which glasses she had not had 
time to obtain.  The February 1992 VA examiner diagnosed eye 
strain headaches.  He did not diagnose migraine headaches.  
The first potential medical diagnosis within the claims 
folder of migraine headaches was upon outpatient treatment in 
October 1995, when examiner assessed migraine headaches 
versus cluster headaches.  Migraine headaches were diagnosed 
upon VA examination in April 1996.  

The veteran by her own testimony attempted to causally link 
current migraine headaches to her period of service by 
testifying that they began in service.  However, lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required.   See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Thus the veteran's testimony cannot be used 
to establish a causal link between current migraines and her 
period of service to well ground her claim.  Caluza; See King 
v. Brown, 5 Vet.App. 19 (1993).

In the absence of cognizable (medical) evidence of a causal 
link between the veteran's period of service and current 
migraine headaches, the veteran's claim of entitlement to 
service connection for migraine headaches cannot be well 
grounded, and must be denied.  Caluza; Tidwell.


ORDER

1.  The claim of entitlement to service connection for a low 
back disorder is reopened.  

2.  Service connection for a low back disorder is granted. 

3.  The claim of entitlement to service connection for a 
sinus disorder is reopened.  

4.  Service connection for a sinus disorder is denied as not 
well grounded.

5.  The claim of entitlement to service connection for a 
migraine headaches is reopened.  

6.  Service connection for a migraine headaches is denied as 
not well grounded.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

